        Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 MUNICIPAL ELECTRIC
 AUTHORITY OF GEORGIA,

        Plaintiff,                           CIVIL ACTION FILE

 V.                                          NO. 1:18-CV-4295-MHC


 JEA,

        Defendant.



                                      ORDER

        This case comes before the Court on Defendant's Motion to Dismiss, or,


Alternatively, to Stay [Doc. 5] ("JEA's Mot."), Plaintiff Municipal Electric

Authority of Georgia ("MEAG")'s Motion for an Order Enjoining Defendant JEA

from Further Prosecuting its Second-Filed Action in Florida [Doc. 14] ("MEAG's

Mot."), and Defendant's Request for Judicial Notice [Doc. 6].


I. BACKGROUND

        MEAG is a public corporation and instrumentality of the State of Georgia

that constructs, operates, and maintains electric generation and transmission


facilities that benefit forty-nine Georgia communities. Compl. for Decl. J. and


Breach of Contract [Doc. 1] ("CompL") ^ 1. MEAG has a 22.7% ownership
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 2 of 23




interest in two additional nuclear power generating units (the "Additional Units")

being constructed at the Arthur W. Vogtle Electric Generating Plant ("Plant

Vogtle") in Georgia. See id, UK 6-7, 15.

       In 2007, MEAG determined that it would need only about 9% of the power

that the Additional Units would generate so it pursued contracts with other utilities

who could purchase the remaining electricity to cover the costs of construction and


the first twenty years of operation. See i± ^ 8, 9. MEAG sub-divided its interest
                      1



in the Additional Units into three wholly-owned, special purpose limited liability

subsidiaries; the one at issue here is known as "Project J" and represents a


41.175% ownership interest in MEAG's share of the Additional Units. Id. ^ 16.

MEAG undertook a competitive bidding process and engaged in lengthy contract

negotiations with potential purchasers including JEA, Jacksonville Electric

Authority, a publicly-owned electric, water, and wastewater utility and an


independent agency of the City of Jacksonville, Florida. IdL ^ 2, 12-13.

       On May 12, 2008, MEAG and JEA executed the Power Purchase Agreement

[Doc. 1-1] ("PPA") wherein JEA committed to pay 100% of Project Fs respective

total annual costs, inclusive of all debt service and all variable costs, for the first


twenty years. Id <[ 14. The PPA provides that JEA will pay its share of annual

costs "whether or not [Project J] is completed or is operating or operable, and


                                             2
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 3 of 23




whether or not its [o]utput is suspended, interrupted, interfered with, reduced or

curtailed or terminated in whole or in part. ..." Id ^ 19; PPA § 204(g).1 The

PPA also authorizes MEAG to issue bonds and draw upon Department of Energy

("DOE") loans to finance Project J. Compl. ^ 21; see PPA Article IV. ThePPA

requires that MEAG and JEA cooperate with each other "by taking all actions

necessary to fully effectuate the intent of this Agreement." Compl. ^ 25;PPA

§ 1015.

       On March 29, 2017, the original construction contractor for the Additional

Units, Westinghouse Electric Co. LLC ("Westinghouse"), filed for Chapter 1 1

bankruptcy. Compl. ^ 28-29. Westinghouse was authorized to reject its contract


on July 20, 2017. Id, ^ 29. In August 2017, Georgia Power Company ("Georgia

Power"), as agent for the Additional Unit's co-owners (including MEAG),

concluded that it was reasonable and pmdent to complete construction. Id. Using


Georgia Power's data on the cost to complete construction, MEAG undertook its


own analysis and reached a consistent conclusion. Id. MEAG shared its and




 "In ruling upon a motion to dismiss, the district court may consider an extrinsic
document if it is (1) central to the plaintiffs claim, and (2) its authenticity is not
challenged." SFM Holdinss, Ltd. v. Banc of America See., LLC, 600 F.3d 1334,
1337 (11th Cir. 2010) (citing Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.
2005)). The PPA is central to MEAG's claims and JEA does not challenge its
authenticity.
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 4 of 23




Georgia Power's analysis with JEA. Id. On September 30, 2017, MEAG received

an additional commitment from the DOE with respect to additional financing for

the Additional Units. Id ^ 30. In December 2017, Westinghouse's parent

corporation, Toshiba Corporation, honored its guaranty of the construction contract


and paid the co-owners $3 .68 billion. ]A ^ 28, 31. In January 2018, the Georgia

Public Semce Commission ("PSC"), after five months of proceedings involving

the intervention of both JEA and MEAG, approved Georgia Power's decision to

complete construction of the Additional Units notwithstanding the delays and

increased costs. Id. ^ 32.


      Meanwhile, in November 2017, JEA's Board of Directors discussed selling

its assets to a private firm. ]A ^ 35. In late 2017 and early 2018, JEA indicated to

MEAG that it was in favor of discontinuing construction of the Additional Units.

IcL ^ 36. In February 2018, JEA wrote a letter to MEAG threatening legal action if

a resolution was not achieved at a February 27, 2018, meeting. Id. Shortly


thereafter, however, JEA reaffirmed that it would meet its obligations under the

PPA. Id,


      In August 2018, Georgia Power announced that the budget for construction

of the Additional Units would need to be increased by more than $2 billion. Id.
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 5 of 23




^ 34. Because of a November 2017 amendment to the co-owner's agreement,


MEAG's approval was required to continue construction. See KL ^ 33. On August


17, 2018, JEA informed MEAG that it opposed continued construction of the

Additional Units and demanded that MEAG vote not to continue it. See id. ^37.

On August 24, 2018, MEAG reassured JEA that it would take its input on the vote,

noted that JEA's demand that MEAG vote for cancellation was a demand MEAG

breach its loan guarantee agreements with the DOE, and warned that JEA taking its

position publicly could "have every deleterious effects" and "profoundly injure"

the co-owners, Georgia Power, and the forty-nine Georgia communities purchasing


electricity from MEAG. See id ^38. On September 5, 2018, JEA communicated

to the DOE its strong desire that construction of the Additional Units be

terminated. Id, ^40. On September 7, 2018, the DOE wrote to MEAG stating that

it would "evaluate the impact ofJEA's recent statements on MEAG's existing


DOE-guaranteed indebtedness within the context of provisions of the existing loan

guarantee agreement with MEAG, and likewise would evaluate the impact of

JEA's actions on additional indebtedness." Id. ^41.


      On September 11, 2018, at 2:42 p.m., MEAG filed the instant Complaint.

See Doc. entry 1. MEAG alleges that JEA breached its duty to cooperate in the

PPA. Compl. ^ 52-61. MEAG seeks a declaratory judgment and a specific
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 6 of 23




performance order requiring JEA to cooperate with MEAG in effectuating the

intent of the PPA. 14^43-51,62-67. On September 11, 2018, at 11:38 p.m,

JEA and the City of Jacksonville, Florida filed a complaint [Doc. 6-2] in the

Circuit Court of the Fourth Judicial Circuit, in and for Duval County, Florida (the

"Circuit Court") against MEAG seeking a declaration that the PPA violates Florida

law. On September 17, 2018, JEA filed a petition [Doc. 6-1] seeking a

determination that the Federal Energy Regulatory Commission ("FERC") has

jurisdiction over the PPA. See Order Den. Pet. for Declaratory Order, Jacksonville


Elec. Auth, No. EL18-200-000, 166 FERC If 61, 124 (Feb. 21, 2019) [Doc. 25-1]

CTERC Order") IT 1.

      On September 24, 2018, MEAG's Board of Directors voted to continue


constructing the Additional Units. See Information Regarding Status of

Construction of Plant Vogtle Units 3 and 4 (Sept. 27, 2018) [Doc. 6-3]. On

October 2, 2018, MEAG removed the later-filed case from the Circuit Court to the

United States District Court for the Middle District of Florida. See Def. MEAG's

Notice of Removal [Doc. I], City of Jacksonville v. Mun. Elec. Auth. ofGa., No.


18-CV-1174-BJD-JRK (M.D. Fla. Oct. 2, 2018) (the "Florida Action").2 On



2 The Court can take judicial notice of facts that are not subject to reasonable
dispute because they can accurately and readily be determined from sources whose
accuracy cannot reasonably be questioned. FED. R. EVID. 201(b). These sources
                                           6
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 7 of 23




October 30, 2018, MEAG moved this Court to enjoin JEA from prosecuting the

Florida Action. SeeMEAG'sMot. On February 21, 2019, FERC denied JEA's


petition and disclaimed jurisdiction over the PPA. See FERC Order.

II. LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

"short and plain statement of the claim showing that the pleader is entitled to

relief." Under Federal Rule of Civil Procedure 12(b)(6), a claim will be dismissed

for failure to state a claim upon which relief can be granted if it does not plead

"enough facts to state a claim to relief that is plausible on its face." Bell Ati. Corp.




include state and federal courts and government agencies. See Long v. Slaton, 508
F.3d 576, 578 n.3 (I 1th Cir. 2007) (citation omitted) (taking judicial notice of
undisputed facts contained in a report from a state agency); Davis v. Williams
Commc'ns, Inc., 258 F. Supp. 2d 1348, 1352 (N.D. Ga. 2003) (taking judicial
notice of public records filed with the Georgia PSC); Br^ant v. Avado Brands, Inc.,
187 F.3d 1271, 1279-80 (llth Cir. 1999) (taking judicial notice of public records
on file with the Securities and Exchange Commission ("SEC")); United States v.
Rev, 811 F.2d 1453, 1457 (llth Cir. 1987) ("A court may take judicial notice of its
own records and the records of inferior courts."). Because the contents ofJEA's
FERC petition, the FERC Order, the Complaint and Amended Complaint in the
Florida Action, and a document that MEAG filed with the SEC regarding the
September 24, 2018, vote are not subject to reasonable dispute, the Court takes
judicial notice of these documents. Accordingly, Defendant's Request for Judicial
Notice is GRANTED IN PART and DENIED IN PART. The Court takes
judicial notice of all requested documents except for MEAG's press release.


                                            7
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 8 of 23




v. Twomblv, 550 U.S. 544, 570 (2007). The Supreme Court has explained this

standard as follows:


      A claim has facial plausibility when the plaintiff pleads factual content
      that allows the court to draw the reasonable inference that the defendant
      is liable for the misconduct alleged. The plausibility standard is not
      akin to a "probability requirement," but it asks for more than a sheer
      possibility that a defendant has acted unlawfully.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted). Thus, a

claim will survive a motion to dismiss only if the factual allegations in the pleading

are "enough to raise a right to relief above the speculative level." Twombly, 550


U.S. at 555.


      At the motion to dismiss stage, the court accepts all well-pled facts in the

plaintiffs complaint as true, as well as all reasonable inferences drawn from those


facts. McGinlev v. Houston, 361 F.3d 1328, 1330 (11th Cir. 2004): Lotierzo v.

Woman's World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). Not only

must the court accept the well-pled allegations as true, but these allegations must


also be construed in the light most favorable to the pleader. Powell v. Thomas,


643 F.3d 1300, 1302 (I 1th Cir. 2011). However, the court need not accept legal

conclusions, nor must it accept as tme legal conclusions couched as factual


allegations. Iqbal, 556 U.S. at 678. Thus, evaluation of a motion to dismiss




                                          8
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 9 of 23




requires the court to assume the veracity ofwell-pleaded factual allegations and


"determine whether they plausibly give rise to an entitlement to relief." Id. at 679.

HI. ANALYSIS

      A. Request for Declaratory Judgment


      JEA contends that MEAG's request for declaratory judgment should be

dismissed because, among other reasons, MEAG lacks standing and part of


MEAG's request is moot. See Def.'s Mem. of Law in Supp. of its Mot. to


Dismiss, or, Alternatively, to Stay [Doc. 5-1] ("JEA's Mem.") at 22-25.


      "In order to have constitutional standing, it is axiomatic that a federal action

must present a real case or controversy under Article III of the Constitution."


Gagliardi v. TJCV Land Tmst, 889 F.3d 728, 732 fl 1th Cir. 2018); see also

Muranskv v. Godiva Chocolatier, Inc., 905 F.3d 1200, 1207 (1 1th Cir. 2018)

(citing Luian v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)) ("Standing is one of

the essential components of Article Ill's case or controversy requirement."). "In


order to demonstrate that a case or controversy exists to meet the Article III


standing requirement when a plaintiff is seeking injunctive or declaratory relief, a

plaintiff must allege facts from which it appears there is a substantial likelihood

that he will suffer injury in the future." Walden v. Ctrs. For Disease Control &


Prevention, 669 F.3d 1277, 1284 (11th Cir. 2012) (citation omitted). "The plaintiff
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 10 of 23




must allege facts from which the continuation of the dispute may be reasonably

inferred. Additionally, the continuing controversy may not be conjectural,

hypothetical, or contingent; it must be real and immediate, and create a definite,

rather than speculative threat of future injury." Emory v. Peeler, 756 F.2d 1547,


1551-52 (llth Cir. 1985) (citations omitted).

      "In order for there to be a real case or controversy, however, the issues in


play at the outset must remain alive. Mootness doctrine ensures that ajusticiable


case or controversy is present 'at all stages of review.'" Gagliardi, 889 F.3d at 733


(citations omitted). "A case is moot when the issues presented are no longer 'live'


or the parties lack a legally cognizable interest in the outcome." Fla. Ass'n of


Rehab. Facilities, Inc. v. State ofFla. Dep't of Health & Rehab. Servs., 225 F.3d


1208, 1216 (11th Cir. 2000) (internal punctuation and citation omitted). Federal

courts specifically lack subject matter jurisdiction where intervening events in an

action render the claims moot. United States v. Shenberg, 90 F.3d 438, 440 (11th

Cir. 1996); see also Gagliardi, 889 F3d at 735 (citations omitted) ("An otherwise

nonjusticiable case cannot be resurrected simply by seeking declaratory relief. As


with any federal suit, when a party seeks declaratory relief, the courts are required


to examine whether there is an 'actual controversy,' without which a declaration


may not issue.").



                                          10
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 11 of 23




      MEAG seeks a declaration that: (1) MEAG has performed under the PPA,

(2) neither a "yes" or "no" vote on continuing construction of the Additional Units


would be a breach of the PPA, (3) the entirety of the PPA is fully enforceable

against JEA and will continue to be regardless of the vote, and (4) JEA's failure to

cooperate is in breach of the PPA. See Compl. ^51,61. First, there is no claim


in this case that MEAG, the plaintiff, did not perform under the PPA.3 "A

declaratory judgment action may not be made the medium for securing an advisory

opinion in a controversy which has not arisen." State St. Bank & Tr. Co. v. Canal


Ins. Co, No. 1:14-CV-2080-AT, 2014 WL 12360078, at *6 (N.D. Ga. Dec. 1,


2014) (internal quotations omitted) (citing Coffman v. Breeze Corps., Inc., 323

U.S. 316, 324 (1945); see also Ashcroftv. Mattis, 431 U.S. 171, 171 (1977)

(internal quotations and citation omitted) ("For a declaratory judgment to issue,

there must be a dispute which calls, not for an advisory opinion upon a

hypothetical basis, but for an adjudication of present right upon established

facts."); Rivell v. Private Health Care Svs., Inc, 887 F. Supp. 2d 1277, 1293 (S.D.


Ga. 2012)) (same). Second, on September 24, 2018, the co-owners voted to


continue constmction, so whether a "yes" or "no" vote would have been a breach




3 Likewise, there is no claim in the Florida Action that MEAG has failed to
perform. See Am. Compl. for Declaratory J. [Florida Action Doc. 22].


                                         11
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 12 of 23




of the PPA is moot. See Fla. Ass'n of Rehab. Facilities, 225 F.3d at 1217 (citation

omitted) ("When events subsequent to the commencement of a lawsuit create a


situation in which the court can no longer give the plaintiff meaningful relief, the

case is moot and must be dismissed."). There is no live claim that MEAG's vote


was a breach.


      Third, a declaration that JEA's failure to cooperate breached the PPA cannot

be brought as a declaratory judgment action.

      Whether a contract was adequately performed is unrelated to the
      purpose of the Declaratory Judgment Act: "A petition seeking
      declaratory judgment that alleges breach of duties and obligations
      under the terms of a contract and asks the court to declare those terms
      breached is nothing more than a petition claiming breach of contract. It
      thus provides an adequate remedy at law, and a decision on the merits
      of the breach of contract claim would render the defendant's request for
      declaratory judgment moot or redundant."


State St. Bank & Tr. Co., 2014 WL 12360078, at *6 (quoting Eisenberg v.

Standard Ins. Co, No. 09-80199-CIV, 2009 WL 3667086, at *2 (S.D. Fla. Oct. 26,


2009)). In Count II, MEAG alleges that JEA's failure to cooperate breached the

PPA. See Compl. ^ 52-61. The Court will not entertain a declaratory judgment

action on a breach of contract claim properly raised in another count of the


Complaint. See St. Bank & Tr. Co., 2014 WL 12360078, at *6; see also, e.g.,


Garcia v. Scottsdale Ins. Co, No. 18-20509-Civ-Scola, 2018 WL 3432702, at *3


(8.D. Fla. July 16, 2018) ("[T]he [c]ourt finds that Garcia's claim for declaratory
                                          12
         Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 13 of 23




judgment covers the same dispute as his breach-of-contract claim. This [c]ourt has


previously found that it should not hear claims for declaratory judgment on issues

which are properly raised in other counts.").


         Fourth, JEA contends that MEAG's requested declaration that the PPA is

and will continue to be enforceable would be prospective and hypothetical. JEA's

Mem. at 24. JEA notes that MEAG "has not identified some ambiguity in the PPA

that the Court has jurisdiction to resolve" and has not pled "any injury in fact with

traceable causation to JEA that can be conclusively addressed or resolved by this

Court. ..." Id. MEAG responds that its Complaint alleges facts that show a


substantial likelihood that it will suffer future harm. See Pl. MEAG's Opp'n to

Def.'s Mot. to Dismiss or, Alternatively, to Stay [Doc. 10] ("MEAG's Opp'n")


at 24.


         A plaintiff must have standing at the time the lawsuit is filed. See, e.g.,


Cook v. Bennett, 792 F.3d 1294, 1299 n.3 fl 1th Cir. 2015) fciting Newman-Green,

Inc. v. Alfonzo-Larrain, 490 U.S. 826, 830 (1989)) C'[S]tanding is measured at the

time a lawsuit is filed . . . ."); Am. Civil Liberties Union ofFla., Inc. v. Dixie Cty.,


Fla,, 690 F.3d 1244, 1247 n.5 (11th Cir. 2012) (citing Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. fTOC), Inc, 528 U.S. 167, 180 (2000) ("[W]e have an

obligation to assure ourselves that [the plaintiff] had Article III standing at the


                                             13
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 14 of 23




outset of the litigation.")) ("For jurisdiction, standing had to exist when the suit

was filed (not arise later). It is not enough for Plaintiff to try to establish, in terms


of shifting reality, the requirements of standing as the case progresses through the

federal courts."). MEAG's Complaint alleges no "real and immediate"

controversy that creates a "definite, rather than speculative [,] threat of future


injury." See Emory, 756 F.2d at 1551-52 (11th Cir. 1985) (citations omitted). The

Complaint alleges that JEA's demand that MEAG vote against continuing

construction of the Additional Units, and JEA's communication with the DOE,

"have already had their intended effect: to interfere with and destabilize MEAG[]'s

access to credit in order to force MEAG[]'s hand in the upcoming vote." Compl.

^ 42. As noted above, the vote already has occurred. "Injury in the past. . . does


not support a finding of an Article III case or controversy when the only relief


sought is a declaratory judgment." Malowney v. Fed. Collection Deposit Grp., 193


F.3d 1342, 1346 (llth Cir. 1999) (citing Emory, 756 F.2d at 1552). Any

"imminent threat" is over: MEAG's hand in the vote can no longer be forced.


       Furthermore, the Complaint alleges that JEA previously "reaffirmed that it

would meet its obligation under the PPA." Compl. ^36. JEA made this

reaffirmation after writing its February 2018 letter threatening legal action. See id.

The Complaint also alleges that in bond validation proceedings before the Superior


                                            14
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 15 of 23




Court of Fulton County, "JEA filed an answer in which JEA admitted to the full

and unconditional enforceability of the PPA, as amended and revised." Id.

^ 26-27. The Complaint does not allege that JEA failed to make any of its

payments under the PPA. It does not allege that JEA threatened legal action after

reaffirming that it would meets its PPA obligations. It does not allege facts

indicating that JEA was likely to file a lawsuit. The Court does not find that

DOE'S letter stating that it would "evaluate the impact" ofJEA's statements on

MEAG's existing and additional indebtedness created a definite threat of future

injury. Rather, the Court finds that any threat of future injury at the time the

Complaint was filed was speculative. Accordingly, MEAG lacked standing to

request a declaratory judgment on whether the PPA is and will continue to be

enforceable. MEAG's request for a declaratory judgment is DISMISSED

WITHOUT PREJUDICE.4 See Stallev ex rel. U.S. v. Orlando Resional




4 In its response to JEA's Motion to Dismiss, MEAG requests "in the event the
Court determines there is lack of standing" leave to amend its Complaint to
"include, inter alia, the fact that rating agency Moody's downgraded both JEA's
credit rating and MEAG's bonds related to Project J after JEA filed the [Florida]
Action due to the uncertainty of the debt's security because of the lawsuit and
concerns about the willingness ofJEA to honor its obligations." MEAG's Opp'n
at 25 n. 16. This amendment would be futile because it would not establish that
MEAG had standing at the time it filed the Complaint—before JEA filed the
Florida Action. MEAG is free to file a new lawsuit but doing so may implicate the
                                           15
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 16 of 23




Healthcare Svs., Inc., 524 F.3d 1229, 1232 (llth Cir. 2008) (citations omitted)

("Because standing is jurisdictional, a dismissal for lack of standing has the same

effect as a dismissal for lack of subject matter jurisdiction under FED. R. Crv. P.


12(b)(l). A dismissal for lack of subject matter jurisdiction is not a judgment on

the merits and is entered without prejudice.").


      B. Breach of Contract Claim


      MEAG alleges that JEA breached Section 1015 of the PPA, see Compl.

^ 52-61, which provides that:

      [t] he Parties shall cooperate with each other and with each other's
      employees and agents by taking all actions necessary to fully effectuate
      the intent of this Agreement, including providing upon reasonable
      request to each other all information and documents relevant to the
      purposes of this Agreement and making their employees and agents
      available in connection with any of the matters addressed in this
      Agreement.


PPA § 1015. MEAG requests specific performance as a remedy for this alleged

breach. Compl. ^ 61-67. JEA contends that MEAG's breach of contract claim

fails as a matter of law because "breach of a cooperation clause is not an


affirmative cause of action, but rather a defense to a breach of contract claim."


JEA'sMem. at 18: see Trade AM Int'l v. Cincinnati Ins. Co., No. 1:08-CV-3371-




first-filed mle since the Florida Action seeks a declaration that the PPA is not
enforceable.


                                          16
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 17 of 23




GET, 2010 WL 11506595, at *9 (N.D. Ga. June 4, 2010) ("[T]he court finds that

defendant fails to point the court to sufficient evidence to create a question of fact

as to its affirmative defense of failure to cooperate.").


       Section 1003 of the PPA states that "[tjhis Agreement shall be governed by,

and constmed in accordance with, the laws of the State of Georgia, applied without

giving effect to principles of conflicts of laws or choice of law that would require

the application of the law of any other state." PPA § 1003. This express provision

requiring cooperation is the equivalent of the implied covenant of good faith. See

Travel Agency Grp., Inc. v. Henderson Mill Travel, Inc., 193 Ga. App.882,887


(1989) (citation omitted) ("The paragraph [in the contract] explicitly and clearly

stated that it was purchaser's responsibility to obtain the transfer and that the seller

and Uzialko would 'reasonably cooperate' to achieve this. Such is the law even


without an express provision, as good faith performance is implicit in every


contract."). However, Georgia law does not recognize an independent cause of


action for breach of the covenant of good faith and fair dealing in contracts,

whether governed by the UCC or by common law:

      In contracts governed by the UCC, the failure to act in good faith in
      performing a contract does not create an independent cause of action.
      Although we have not expressly ruled whether the common law
      requirement of good faith and fair dealing in the performance of a
      contract creates an independent cause of action apart from breach of
      contract, the Eleventh Circuit Court of Appeals has examined the

                                           17
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 18 of 23




      question and ruled that Georgia law would not recognize such an
      independent cause of action. We agree. The implied covenant of good
      faith modifies, and becomes part of, the provisions of the contract itself.
      As such, the covenant is not independent of the contract.


Stuart Enter. Int'l, Inc. v. Pevkan, Inc., 252 Ga. App. 231, 234 (2001) (citations


omitted); see also Alan's of Atlanta, Inc. v. Minolta Corp., 903 F.2d 1414, 1429

(11th Cir. 1990) (citations omitted) ("[T]he [implied] 'covenant' [of good faith and

fair dealing] is not an independent contract term. It is a doctrine that modifies the

meaning of all explicit terms in a contract, preventing a breach of those explicit

terms de facto when performance is maintained dejure.").


      Since "[t]here is no independent cause of action for violation of the covenant

apart from breach of an express term of the contract. . . . the covenant of good faith


and fair dealing is not an undertaking that can be breached apart from contract


terms." Hardy v. Wells Fargo Bank N.A, No. 1:12-CV-851-SCJ-LTW, 2013 WL


12014436, at *8 (N.D. Ga. Jan. 31, 2013) (internal quotations omitted) (citing

Morrell v. Wellstar Health Svs., Inc., 280 Ga. App. 1, 5 (2006): Stuart, 252 Ga.


App. at 234 (2001)), report and recommendation adopted by 2013 WL 11975139

(N.D. Ga. Feb. 21, 2013); see also Metellis v. Bank of Am., N.A, No. 5:15-CV-


183-LJA, 2016 WL 7985330, at *3 (M.D. Ga. Mar. 28, 2016) (citations omitted)

("Georgia law does not recognize an independent cause of action based on the

covenant of good faith and fair dealing.").

                                          18
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 19 of 23




      Although MEAG contends that JEA took several actions that are hindering

MEAG's ability to continue to borrow under the DOE program, effectuate the

intent of the PPA, and comply with the terms of DOE loans, see Compl. ^ 57-58,

MEAG does not assert that JEA breached any contractual provision beyond the

cooperation clause. See Compl. ^ 52-61.5 "Although '[e]very contract implies a


covenant of good faith and fair dealing in the contract's performance and

enforcement,... the covenant cannot be breached apart from the contract


provisions it modifies and therefore cannot provide an independent basis for


liability.'" Mbigi v. Wells Famo Home Mortg, 336 Ga. App. 316,327 (2016)

(emphasis added) (citing OnBrand Media v. Codex Consulting, Inc., 301 Ga. App.

141, 147 (2009)) (holding that trial court erred in dismissing claim for breach of

the implied duty of good faith and dealing in a wrongful foreclosure action because

complaint alleged that bank failed to perform other actions required by the

contract); see also DJ Morte., LLC v. Svnovus Bank, 325 Ga. App. 382, 395-96


(2013) (stating that bank had a duty to diligently and in good faith seek to comply

with the contractual provision that it endeavor to review plaintiffs requests for



5 The only other substantive provision of the PPA referenced in Count II of the
Complaint is Section 1107, which contains MEAG's agreement to comply with
DOE loan guarantee agreements and loan documents. See Compl. ^ 54;PPA
§ 1017.


                                         19
       Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 20 of 23




advances within the specified time frame); Johnson v. Citimortgage, Inc., 351 F.


Supp. 2d 1368, 1381 (N.D. Ga. Dec. 28, 2004) (declining to dismiss breach of

covenant of good faith and fair dealing claim because plaintiff did not assert this

claim "separate from a breach of contract claim" because plaintiff alleged that


defendant breached other contract terms "by mismanaging [p]laintiffs account,

failing to respond to his inquiries, and inaccurately reporting mortgage arrearages


to credit reporting agencies . . ..").


       MEAG contends that S. Bus. Machines of Savannah, Inc. v. NorwestFm,


Leasing, Inc., 194 Ga. App. 258 (1990), holds that a party breaches its "contractual

duty to cooperate" if it contacts a third party in a manner that potentially induces

the third party to default. MEAG's Opp'n at 21. In that case, the Georgia Court of

Appeals found that the trial court erred in granting summary judgment on a

counterclaim for breach of covenant of bad faith. Norwest, 194 Ga. App. at 258.


Plaintiff sued for breach of an assignment agreement, and defendant

counterclaimed for breach of the duty of good faith. Id. at 254. The Court of

Appeals found that "[tjhe provisions in the assignment contract, purporting to

authorize appellee to contact lessees directly and to collect payment from them, did

not expressly or impliedly authorize appellee to exercise this power in a manner


constituting a lack of good faith." 1± at 257 (emphasis added). In this case,


                                          20
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 21 of 23




MEAG alleges only a breach of the duty to cooperate and not a breach of any other

provisions of the PPA, which is distinguishable from Norwest where the defendant

counterclaimed that plaintiff breached the duty to cooperate in performing another

provision of the contract.


       The other relevant cases applying Georgia law that MEAG cites also

involved alleged breaches of other contractual provisions. See West v. Koufman,


259 Ga. 505, 505 (1989) (affirming trial court's interlocutory injunction restraining

foreclosure because the holder of the security deed's breach of the implied duty of

good faith and fair dealing "might preclude him from insisting on [the purchaser's]

strict compliance with the default provision in the deed"); Travel Agency Grp., 193

Ga. App. at 885-87 (affirming trial court's refusal to give jury charge regarding

construing ambiguous contract terms because there was no ambiguity requiring


jury resolution, but rather a factual dispute whether seller complied with a

contractual provision "explicitly and clearly stated that it was purchaser's


responsibility to obtain the transfer and that the seller . . . would 'reasonably


cooperate' to achieve this."); Times-Journal, Inc. v. Jonquil Broad. Co., 226 Ga.


673, 677 (1970) (reversing trial court's denial of default judgment for plaintiffs

who sought to enjoin defendants from failing to cooperate in seeking Federal

Communications Commission approval of a contract to purchase stock in a radio


                                           21
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 22 of 23




station where plaintiffs alleged that defendants anticipatorily breached the

contract).


      Because MEAG asserts an independent cause of action for breach of the

duty to cooperate, rather than a breach of any other contractual provision, MEAG's


breach of contract claim based upon a breach of the cooperation clause in the PPA

is DISMISSED WITH PREJUDICE.6

      C. Request for Injunction Barring the Florida Action

      MEAG requests an order from this Court enjoining JEA from further

prosecuting the Florida Action. MEAG's Mot. at 1. MEAG contends that this

Court should apply the flrst-filed rule and hear the controversy between the parties.


Id. at 8-16. However, because this Court dismisses all ofMEAG's claims, there is




6 MEAG's claim for specific performance therefore fails as a matter of law.
Specific performance is a remedy for breach of contract permitted "whenever the
damages recoverable at law would not be an adequate compensation for
nonperformance." O.C.G.A. § 23-2-130. Because MEAG's claim for breach of
the duty to cooperate fails, no damages are recoverable, see O.C.G.A. § 13-6-1,
and specific performance is not available. See also Bates v. JPMorgan Chase
Bank, NA, 768 F.3d 1 126, 1130 (11th Cir. 2014) (emphasis added) (quoting
Norton v. Budget Rent A Car Svs., Inc., 307 Ga. App. 501, 502 (2010)) ("The
elements of a breach of contract claim in Georgia are the (1) breach and the
(2) resultant damages .. .."). Accordingly, Count HI is also DISMISSED WITH
PREJUDICE.

                                          22
      Case 1:18-cv-04295-MHC Document 28 Filed 04/09/19 Page 23 of 23




no longer any competing or parallel litigation to the Florida Action in this Court.

MEAG's request is therefore DENIED AS MOOT.


IV. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Defendant's Motion

to Dismiss [Doc. 5] is GRANTED. Plaintiffs claim for declaratory judgment is

DISMISSED WITHOUT PREJUDICE and its claims for breach of contract

based upon a breach of the cooperation clause in the PPA and for specific

performance are DISMISSED WITH PREJUDICE.

      It is further ORDERED that Plaintiff Municipal Electric Authority of

Georgia's Motion for an Order Enjoining Defendant JEA from Further Prosecuting

its Second-Filed Action in Florida [Doc. 14] is DENIED AS MOOT.

      It is further ORDERED that Defendant's Request for Judicial Notice [Doc.

6] is GRANTED IN PART and DENIED IN PART. The Court takes judicial

notice of all requested documents except for MEAG's press release.


      The Clerk is DIRECTED to close this case.

      IT IS SO ORDERED this 0 " day of April, 2019.




                                        MARKH.COHEN
                                        United States District Judge


                                          23
